demonstrate good cause to excuse the procedural bars,      see NRS 34.726(1);
                  NRS 34.810(3), and dismissed his petition.
                              Atkins contends that the district court erred by concluding
                  that he failed to demonstrate good cause and by doing so without
                  conducting an evidentiary hearing. When reviewing a district court's
                  determination regarding good cause, we give deference to its factual
                  findings but review its legal conclusions de novo. State v. Huebler, 128
                  Nev. „ 275 P.3d 91, 95 (2012), cert. denied, 568 U.S. 133 S. Ct.
                  988 (2013). A petitioner is entitled to an evidentiary hearing if he "asserts
                  specific factual allegations that are not belied or repelled by the record and
                  that, if true, would entitle him to relief." Nika v. State, 124 Nev. 1272,
                  1300-01, 198 P.3d 839, 858 (2008).
                              First, Atkins contends that the district court erred by
                  concluding that post-conviction counsel's ineffectiveness did not constitute
                  good cause to excuse the procedural bars. We disagree. Although the
                  ineffective assistance of post-conviction counsel may provide cause to file a
                  successive petition where, as here, the appointment of post-conviction
                  counsel was mandated by NRS 34.820(1), McKague v. Warden, 112 Nev.
                  159, 164-65, 912 P.2d 255, 258 (1996), the claim must be raised in a timely
                  fashion.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                  (2003). Because the instant petition was filed more than seven years after
                  this court resolved the appeal involving his first post-conviction petition,
                  see Atkins v. State, Docket No. 37292 (Order of Affirmance, May 14, 2002),
                  and Atkins failed to demonstrate how post-conviction counsel's deficiencies
                  precluded him from filing the instant petition within a reasonable time,
                  we conclude that the district court did not err by determining that this
                  ground was insufficient to excuse the procedural bars.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea
                              Second, Atkins contends that the district court erred by
                  concluding that his low intelligence did not constitute good cause to excuse
                  the procedural bars. We disagree. Atkins filed his first, timely petition in
                  proper person, which belies any suggestion that his low intelligence
                  precluded him from filing a petition within a reasonable time. But
                  regardless, a petitioner's low intelligence is not an impediment external to
                  the defense and is not sufficient cause to excuse the procedural bars,
                  Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303,
                  1306 (1988). We conclude that the district court did not err by
                  determining that this ground was insufficient to excuse the procedural
                  bars.
                              Third, Atkins contends that the district court erred by
                  concluding that his pursuit of relief in federal court did not constitute good
                  cause to excuse the procedural bars. We conclude that the district court
                  did not err by determining that this ground was insufficient to excuse the
                  procedural bars.   See Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229,
                  1230 (1989), abrogated by statute on other grounds as recognized by
                  Huebler, 128 Nev. at n.2, 275 P.3d at 95 n.2.
                              Fourth, Atkins contends that the district court erred by
                  concluding that the holding in Crawford v. Washington, 541 U.S. 36
                  (2004), which was announced after he filed his first petition, did not
                  constitute good cause to excuse the procedural bars. We disagree for two
                  reasons. First, Atkins filed the instant petition almost five years after
                  Crawford was announced, and therefore failed to raise this claim in a
                  reasonable time.    See Hathaway, 119 Nev. at 252-53, 71 P.3d at 506.
                  Second, Crawford does not apply retroactively on collateral review of a
                  conviction, such as Atkins', that was final before Crawford was decided.

SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 19474    ae
                  Whorton v. Bockting, 549 U.S. 406, 417 (2007). We conclude that the
                  district court did not err by determining that this ground was insufficient
                  to excuse the procedural bars.
                                Because the district court correctly concluded that Atkins
                  failed to demonstrate good cause and that he was not entitled to an
                  evidentiary hearing, we
                                ORDER the judgment of the district court AFFIRMED.




                                                                     C.J.
                                            Gibbons


                     1 NCAA-                                                tez.Ati,    J.
                  Pickering                                  Hardesty


                    012.3                     J.                                        J.
                  Parraguirre                                Dmiraf21141S-


                                                                                       , J.
                  Cherry

                                   (




                  cc:   Hon. Jennifer P. Togliatti, District Judge
                        Marc Picker
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        4
10) 1947A    en